Willie, Chief Justice.
It clearly appears from the evidence in this cause that the appellant, a married woman, executed and acknowledged in the form prescribed by law, a deed to the property in controversy, which recited a consideration of $1,500; the name of the grantee being left blank in the conveyance. Also that this was the amount of money she was willing to take for the land, and that she never consented to take less, or authorized any one to deliver the deed upon payment of any other sum. It further appears that the deed was placed by her husband in the hands of Stockton to enable him to effect a sale of the property, and that the appellee at one time intended to purchase it for $1,500, and understood that to be the price asked for the property, and would, have purchased at that price but for a supposed defect in the title, and that he after-wards declined to do so, but was willing to give $1,000 for it. That subsequently he and Stockton agreed upon that price, and Bammel received the deed with the consideration of $1,500 expressed in it and his own name inserted as grantee, but paid only $1,000 for the land. All this was done without the knowledge or consent of the wife, and she refused to receive any part of the purchase money which had been paid by Bammel.
Can Mrs..Cole recover from Bammel the property claimed by him under this state of title?
Our statutes, in their watchful care over the rights of married women, have prescribed the only manner in which their separate property may be conveyed by deed, and any conveyance not executed in strict conformity with the statute is an absolute nullity. Berry v. Donley, 26 Tex., 737; Fitzgerald v. Turner, 43 Tex., 79; Eckhardt v. Schlecht, 29 Tex., 129.
Reposing confidence in certain officers named for that purpose, it requires that one of them shall examine the wife privily and apart from her husband, explain the contents of the deed to her, and take her acknowledgment to the effect that she freely and voluntarily executed the deed and wished not to retract it.
*112This done, and properly certified to, and the deed delivered to the grantee, the title of the wife passes to the purchaser as completely as it would by the conveyance of a single person.
A married woman’s deed, however, may have the proper certificate attached, and yet be avoided by her if the certificate does not speak the truth, or the deed or acknowledgment were obtained by fraud or force, provided the purchaser is chargeable with notice of either of these facts before the purchase money is paid. Davis v. Kennedy, 58 Tex., 516; Wiley v. Prince, 21 Tex., 637.
A full knowledge on the part of the wife of the contents of the deed is one of the principal objects to be attained by the private examination. If she is misinformed as to what it contains, or a deed differing materially from the one explained to her is substituted in its place, and this fact is known to the grantee, the conveyance is of no avail as against the wife. It is needless to add that if the deed be changed in an important particular after her acknowledgment has been taken, she cannot be compelled to abide by the altered instrument.
For instance, it would be a fraud upon her, if, by means of a conspiracy between the husband, the purchaser and the officer, a false statement of the contents of the deed should be made to her, and she should thereupon execute and deliver a deed for a different amount of purchase money from what she had agreed and was willing to receive. After the execution and delivery of a deed under such circumstances, it is clear that she could refuse to take the consideration and could recover the property thus obtained by fraud.
The acceptance by her husband of a different sum, under such a state of facts and without her special authority, would not be binding upon her, nor amount to a ratification of the fraud in which he participated.
The purchaser need not be an active participant in such a transaction in order to vitiate it, but it is sufficient if he had notice of its character before he parted with the purchase money.
In principle, the false reading of a wife’s deed, so that it shall appear to be upon a different consideration from what it actually recites, or the changing of the deed in this respect, does not differ from the fraudulent act of receiving from the purchaser a less amount of money than the wife had agreed to take for the land when examined by the officer.
Such a proceeding imposes upon the wife a different contract from that which she had explained to her, and, in effect, forces upon her a conveyance she may have been unwilling to execute.
*113A wife unwilling to sell her separate estate for the price offered her might be induced to part with it for a much larger sum. The larger sum is inserted in the deed, and she executes it willingly, and so acknowledges to the notary. This deed is placed in the hands of her husband to deliver to the purchaser on receipt of the consideration, Contrary to her wishes, it is delivered upon payment of the very price she had refused for the land; she is, in effect, defrauded into the execution of an instrument she was unwilling to sign, and the beneficial design of the statute is frustrated.
Such is the case now before us. Leaving out of question the fact that the deed was executed in blank, and supposing that Bammel’s name was in it as grantee on the day it was signed, and admitting that Stockton was made her agent by having the deed placed in his hands, we think the wife’s title did not pass to the appellee.
She never agreed to sell for less than §1,500. She had no deed explained to her, nor did she willingly sign one, that conveyed her land for less than that sum. She at no time authorized her husband or Stockton to deliver the deed to any one upon “receiving from the purchaser §1,000. She did not hold cither of them out to the world as having authority to reduce the price named in the deed to a less sum under any circumstances. By placing in Stockton’s hands a deed with an expressed consideration of 815500, she notified all persons proposing to purchase that this was the price she was willing to take for the property. The instrument itself was the only evidence of the agency of the party having it in possession. It was the charter of his authority, and gave him no greater rights than would a power of attorney restricting the agent’s power of sale to the event of his being able to do so for a specified sum. Mo one, upon reading it, had a right to conclude that the agent had a right to make any other terms than were made by the deed itself. It was a case of special agency to do a particular thing in a particular way. Persons dealing with such an agent must know that if a different act is done, or the one authorized is done otherwise than the power prescribes, he, and not the principal, must suffer if damage ensues to the latter in consequence of disobedience to his directions. Story on Agency, §§ 126, 224
Bammel had, therefore, full notice that Mrs. Cole had empowered Stockton to sell her land for §1,500, and no other price. He bad at one time, and whilst Stockton was offering to sell the land at that price, intended to give 81,500 for it, and fully understood that he must pay that amount of money for the land. The statement of the consideration in the deed put him upon inquiry as to the power *114of Stockton to take a different sum. Had he pursued such inquiry to the proper source of information, he would have learned that Mrs. Cole had given Stockton no such authority, but was unwilling to take $1,000 for the land,—and he must be held to have had full knowledge of that fact before he bought. Wade on Notice, sec. 17. No declaration of the agent could bind the principal; for this would be to allow an agent to extend his authority beyond the powers granted him by his own act and not by the act of his constituent.
It is unnecessary for us to decide whether or not, if Mrs. Cole had ratified the unauthorized act by receiving the money paid to the agent, with full knowledge of all facts in reference to the sale, it would have estopped her from setting up a claim to the land. She refused to receive the money or to recognize the validity of the sale, and has not, therefore, ratified the act of her agent in the premises. ' The receipt of the money by Stockton or by her husband could not estop her or work such ratification. The agent cannot ratify his own unauthorized act so as to bind his principal. And to permit a wife to be estopped from setting up a claim to her separate property of which she has been deprived by the unauthorized conduct of her husband or an agent, by reason of the receipt of the purchase money by the very parties who have contributed to defraud her, would, in effect, abolish the provisions of the statute as to conveyances of the separate property of married women.
Nor is any other principle of estoppel applicable to this case. Neither Mrs. Cole’s conduct nor her silence has misled the appellee into a purchase of the land. She was ignorant of all attempts that were made to sell her land for less than $1,500. She never knew that it was on the market for a less sum till the $600 was offered to her by her husband. There was no time between the date of the deed and the consummation of the trade at which she could have spoken and forbidden the bargain. There was nothing that she said or did that could have led any one to believe that she would take $1,000 for the land; but the very contrary conclusion was to be drawn from all her conduct in the premises. Bigelow on Estoppel, 484.
Nor does the case present any equities in favor of the purchaser which entitle the latter to hold the land against her, or even to demand a return of the purchase money. As we have seen, no part of the purchase money was received by her. It was not shown that her separate property derived any benefit from it. No willingness on the part of the wife to sell the land upon the terms accepted by Bammel was proved, even if that would be of assistance to the appellee’s case. The defect in the conveyance was not a mere formal *115one. The proof is that there was neither a formal nor a substantial compliance with the terms of the statute; neither an acknowledgment of such a bargain as the appellee seeks to enforce against •the wife, nor the making, in fact, of such a trade in any manner whatever, by her or her authority; nothing binding upon her conscience which forbids her to repudiate the trade, and equity will not interpose to protect the purchaser against her superior legal rights.
The case most like the present to be found among the decisions of this court is that of Edwards v. Dismukes, 53 Tex., 605. It was there held that the delivery by the husband of a deed properly executed by the wife in violation of her instructions, though the grantee had no notice of the instructions, would not pass the title of the wife if the grantee had notice that the delivery was unauthorized. The principle of that decision is applicable to this case and in accordance with the views expressed in this opinion.
It is evident from what has already been said that the appellant can set up no claim to the improvement placed by him upon the premises. He cannot be a purchaser in good faith, as the slightest use of the means in his power would have led him to know that he was getting no title to the land, purchasing it as he did under the circumstances. He closed his eyes to facts which he could easily have known, and took the risk of purchasing from the wife’s agent under an instrument on the íacé of it not binding upon her, if the trade was consummated upon the terms on which he proposed to buy, and he must bear the consequences, as in other cases which are lacking in good faith. Whilst there may be cases where a purchaser, claiming through a conveyance to his vendor, which was defectively executed by a married woman, may set up good faith and claim the value of of his improvements (26 Tex., 747; 48 Tex., 583), this right does not belong to one who claims title by a direct deed from the wife to himself, obtained through a fraud of which he is chargeable with full knowledge.
We therefore are of opinion that the court erred in rendering judgment for the defendant below. The judgment is reversed, and the court proceeding to render such judgment as should have been rendered below, will decree a recovery of the land in controversy by the appellant, and all costs both of this court and of the court below.